       Case 1:20-cv-09779-LTS-KHP Document 20 Filed 11/25/20 Page 1 of 2
                                                                          USDCSDNY
                                                                          DOCUMENT
                                                                          ELECTRONICALLY FILED
                                                                          DOC#:._ _ _ _ _ __
                                                                          DATE FILED:._ 11/25/2020
                                                                                        _ _ __
BakerHostetler
                                                                                           Baker & Hostetler LLP
                                                                                           45 Rockefe ller Plaza
                                                                                           New York, NY 10111

                                                                                           T 212.589 .4200
                                                                                           F 212.589.4201
                                                                                           www.bakerlaw.com
November 24, 2020
                                                                                            Tiffany A. Miao
                                                                                            direct dial: 212.589.4266
                                                                                            tmiao@bakerlaw.com


                                                       The Clerk of Court is directed to seal the Complaint, ECF
                                                       No. 1
VIA ECF                                                         SOORDERED:
Hon. Katharine H. Parker
United States District Court,
Southern District of New York
                                                                 ~     f  f   ~       t
                                                                HON. KATHARINE H. PAJRKEA
                                                                                         u
500 Pearl St.                                                   UNITED STATES MAGl STRATE JUDGE        1



New York, NY 10007-1312                                                                                11/25/2020


Re:    Intrepid Financial Partners, LLC v. Antonio C. Fernandez, Case No.: 1:20-cv-09779

Dear Judge Parker:

         We represent plaintiff Intrepid Financial Partners, LLC in the above-referenced matter.
Pursuant to your Honor’s Individual Practice Rule III.d, we respectfully submit this letter motion
to request that the Court (1) seal the Complaint, ECF No. 1, and permit plaintiff to file a redacted
version of the Complaint in the form attached to this letter as Exhibit A; and (2) permit plaintiff
to file under seal an unredacted version of Exhibit A to Mr. Winchenbaugh’s declaration, ECF
No. 7-1.

        The information plaintiff seeks to redact or has already filed as redacted in the referenced
documents is narrowly limited to defendant’s personal financial compensation information. Mr.
Fernandez’s personal financial compensation information was accidentally included in the
Complaint. As such, a redaction is warranted here, where plaintiff is currently in the process of
hiring a replacement for Mr. Fernandez and disclosure of his compensation would be prejudicial
to plaintiff, and to protect Mr. Fernandez’s privacy interest. See Oliver Wyman, Inc. v. Eielson,
282 F. Supp. 3d 684, 706 (S.D.N.Y. 2017); see, e.g., Murray v. UBS Sec., LLC, No. 14 CIV. 927
(KPF), 2017 WL 1498051, at *6 (S.D.N.Y. Apr. 25, 2017) (redacting salary information).




         A tlan ta   Chicago   Cincinnati   Cleveland    Columbus    Costa M esa     Dallas  Denver        Ho uston
      Los Angeles     New York   Orlando    Philadelphia   San Francisco   Seattle    Washington, DC        Wilmington
       Case 1:20-cv-09779-LTS-KHP Document 20 Filed 11/25/20 Page 2 of 2

Hon. Katharine H. Parker
November 24, 2020
Page 2


        Counsel has conferred with defendant, and defendant consents to plaintiff’s request.
Accordingly, plaintiff respectfully requests that the Court grant its application and enter an order
sealing the Complaint, ECF No.1.


Respectfully submitted,




Tiffany A. Miao


cc:    John Siegal, Esq.
       Tina Solis, Esq.
       Daniel Schnapp, Esq.
       Christina Kurow, Esq.
